Citation Nr: 0712653	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-19 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The veteran does not have a current diagnosis of hepatitis C.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for hepatitis C, which 
he opines may have been incurred through a blood transfusion 
during a 1967 heart surgery.  In May 1967 he was granted 
service connection for heart condition.

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service medical records contain no mention of any diagnosis 
of or treatment for hepatitis.  Laboratory testing done by VA 
in June 2003 showed a positive antibody to hepatitis C; 
however, liver tests were all normal.  Subsequent tests, 
including viral load testing in June 2003, liver function 
test in January 2004, and RIBA (recombinant immunoblot assay) 
testing done pursuant to a February 2004 compensation and 
pension (C&P) examination, were also negative.  In fact, the 
C&P examiner advises that "there is no history or evidence 
of hepatitis C."  Accordingly, in the absence of a current 
diagnosis of hepatitis C, service connection for hepatitis C 
must be denied.  38 C.F.R. §§ 3.303, 3.304; see also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In correspondence dated in December 2003 VA satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  It is unclear whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  Nevertheless, 
as a practical matter the Board finds that he has been 
notified of the need to provide such evidence because VA's 
correspondence informed him that additional information or 
evidence was needed to support his claim and asked that he 
should submit the information or evidence to VA.  Because 
service connection is denied for hepatitis C, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure to notify prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  VA treatment 
records have been associated with the claims file.  The 
veteran was also afforded a C&P examination; the report of 
which is of record.  In addition, all identified and 
available treatment records have been secured.  To the extent 
that VA has failed to fulfill any duty to notify or assist 
the veteran, the Board finds that error to be harmless, 
particularly since the veteran does not currently have 
hepatitis C.  


ORDER

Service connection for hepatitis C is denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


